DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s After Final Response, filed June 24, 2022, to the Final Rejection of April 20, 2022 is acknowledged.  Claims 19 and 20 are pending, claim 19 is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Tekanic on July 06, 2022.

The application has been amended as follows: 
Claim 20, line 4, change “at least 70% volume percent” to “at least 70 volume %”.


Allowable Subject Matter
Claims 19 and 20 are allowed.

The following is a statement of reasons for allowance: the closest prior art of record to the instantly claimed bearing component is Oshima et al. (JPH 08109441 A machine translation, original for figures), hereinafter Oshima (originally of record in the Non-Final Rejection of December 27, 2021).  
Oshima teaches a composite sleeve constituting a bearing portion (Pg. 3 [6]) with an outer layer (1) and inner layer (2) that are metallically joined ([0028]; Fig. 2) with an outer layer of an Fe based alloy and an inner layer of graphite cast steel (cast iron) (Abstract, [0029]).  Regarding “applied to the base body by deposition welding”, this is a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113). 
Oshima does not teach or suggest, alone or in combination with the prior art, where the non-alloy steel has a composition (in weight %) of C ≤ 0.4, Mn ≤ 1.60., Ni ≤ 0.4, P: ≤ 0.05, S ≤ 0.05, Si: ≤ 0.4, Cr: ≤ 0.4, Mo ≤ 0.1, ≤ 0.009, the remainder being iron and unavoidable impurities; and the cladding has a composition (in weight %) of C: 0.93-1.05, Si: 0.15-0.75, Mn: 0.25-1.20, P ≤ 0.025, S: ≤ 0.015, Cr: 1.35-2.05, Mo ≤0.060, Al: ≤0.050, Cu ≤ 0.30, and a total of 0.5-3 wt% of the at least one carbide forming transition metal, Nb, the remainder being iron and unavoidable impurities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784